UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2007 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52001 Delta Oil & Gas, Inc. (Exact name of small business issuer as specified in its charter) Colorado 91-2102350 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 144 4th Ave S.W., Calgary, Alberta, Canada T2P 3N4 (Address of principal executive offices) 866-355-3644 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:45,940,506 common shares as of November 1, 2007. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 4 Item 3. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited consolidated financial statements included in this Form 10-QSB are as follows: F-1 Unaudited Consolidated Balance Sheet as of September 30, 2007; F-2 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 and from inception on January 9, 2001 to September 30, 2007; F-3 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 and from inception on January 9, 2001 to September 30, 2007; F - 4 Unaudited Consolidated Statement of Changes in Stockholders' Equityfrom inception on January 9, 2001 to September 30, 2007; F-5 - F - 21 Notes to Unaudited Consolidated Financial Statements. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2007 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) Consolidated Balance Sheets (Stated in U.S. Dollars) Unaudited Audited September 30, December 31, 2007 2006 ASSETS Current Cash and cash equivalents $ 601,406 $ 1,668,758 Accounts receivable 136,283 88,451 Tax Prepaid 6,912 - Prepaid expenses 19,519 1,611 764,120 1,758,820 Natural Gas And Oil Properties Proved property 892,006 812,717 Unproved property 2,343,424 1,816,007 3,235,430 2,628,724 Other Equipment Computer equipment 3,492 3,492 Less: accumulated depreciation (3,143 ) (2,655 ) 349 837 $ 3,999,899 $ 4,388,381 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Accounts payable and accrued liabilities $ 69,665 $ 39,526 Long Term Asset retirement obligation 40,635 40,635 110,300 80,161 STOCKHOLDERS' EQUITY Share Capital Preferred Shares, 25,000,000 shares authorized of $0.001 par value of which none have been issued Common stock, 100,000,000 shares authorized of $0.001 par value, 45,940,506 and 45,070,406 shares issued and outstanding, respectively 45,941 45,071 Additional paid-in capital 6,136,288 5,411,761 Deficit accumulated during the development stage (2,292,630 ) (1,148,612 ) 3,889,599 4,308,220 $ 3,999,899 $ 4,388,381 The accompanying notes are an integral part of these consolidated financial statements F - 1 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Operations (Stated in U.S. Dollars) Unaudited CUMULATIVE PERIOD FROM INCEPTION JANUARY 9, 2001 THREE MONTHS ENDED NINE MONTHS ENDED TO SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 2007 Revenue Natural gas and oil sales $ 230,483 $ 168,528 $ 638,126 $ 171,942 $ 1,249,256 Gain on sale of oil property - 1,061,159 230,483 168,528 638,126 171,942 2,310,415 Costs And Expenses Natural gas and oil operating costs 44,040 21,005 127,301 22,690 263,351 General and administrative 163,918 259,686 1,075,260 469,640 2,482,452 Depreciation and depletion 232,338 6,316 561,287 6,630 1,066,790 Impairment of natural gas and oil properties - - 40,589 - 717,470 Dry well costs written off - 80,833 - 80,833 118,690 Asset retirement obligations - 40,635 440,296 367,840 1,804,437 579,793 4,689,388 Net Operating Loss (209,813 ) (199,312 ) (1,166,311 ) (407,851 ) (2,378,973 ) Other Income Forgiveness of debt - - - 39,933 39,933 Interest income 9,364 6,335 32,563 21,224 56,680 9,364 6,335 32,563 61,157 96,613 Loss before income taxes $ (200,449 ) $ (192,977 ) $ (1,133,748 ) $ (346,694 ) $ (2,282,360 ) Income taxes for 2006 6,109 - 10,270 - 10,270 Net Loss $ (206,558 ) $ (192,977 ) $ (1,144,018 ) $ (346,694 ) $ (2,292,630 ) Basic Loss Per Common Share $ (0.00 ) $ 0.00 $ (0.03 ) $ (0.01 ) Weighted Average Number Of Common Shares Outstanding 45,918,767 45,070,506 45,625,891 44,739,760 The accompanying notes are an integral part of these consolidated financial statements F - 2 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Stated in U.S. Dollars) Unaudited CUMULATIVE PERIOD FROM INCEPTION JANUARY 9, 2001 NINE MONTHS ENDED TO SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 Cash Flows From Operating Activities: Net (loss) for the period $ (1,144,018 ) $ (346,694 ) $ (2,292,630 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on sale of property - - (1,061,159 ) Depreciation and depletion 561,287 6,630 1,066,790 Impairment of natural gas and oil properties 40,589 - 717,470 Dry well costs written off - - 118,690 Stock-based compensation expense 134,754 - 700,740 Shares issued to President & CEO for servicess rendered 460,000 - 460,000 Shares issued to CFO for services rendered 44,843 - 44,843 Shares issued to Investor Relations Services Inc for services 40,800 - 40,800 Changes in operating assets and liabilities: Accounts receivable (47,832 ) (2,921 ) (136,283 ) Accounts payable and accrued liabilities 30,139 (13,748 ) 69,665 Asset retirement obligations - - 40,635 Promissory note payable - (39,397 ) - Tax Prepaid (6,912 ) - (6,912 ) Prepaid expenses (17,908 ) (6,887 ) (19,519 ) Net Cash Generated/(Used) in Operating Activities 95,742 (403,017 ) (256,870 ) Cash Flows From Investing Activities: Purchase of other equipment - - (3,492 ) Sale proceeds of natural gas and oil working interests - - 1,500,000 Investment in natural gas and oil working interests (1,208,094 ) (1,483,882 ) (5,574,079 ) Net Cash Used in Investing Activities (1,208,094 ) (1,483,882 ) (4,077,571 ) Cash Flows From Financing Activities: Proceeds from issuance of common stock 45,000 2,264,297 4,935,847 Shares subscriptions receivable - 16,000 - Net Cash Provided by Financing Activities 45,000 2,280,297 4,935,847 Net Increase/(Decrease) In Cash And Cash Equivalents (1,067,352 ) 393,398 601,406 Cash And Cash Equivalents At Beginning Of Period (Excess Of DepositsOver Checks Issued) 1,668,758 343,004 - Cash And Cash Equivalents At End Of Period $ 601,406 $ 736,402 $ 601,406 Non-Cash Financing Activities 500,000 shares issued to the President & CEO as part of his $ 460,000 - $ 460,000 compensation package 250,000 shares issued to the CFO for services rendered and 44,843 - 44,843 for cancelling options previously granted 60,000 shares issued to Investor Relations Services Inc., for services rendered. 40,800 - 40,800 Supplemental Disclosures of Cash Flow Information Income taxes for 2006 $ 6,109 - $ 10,270 The accompanying notes are an integral part of these consolidated financial statements F - 3 Table of Contents DELTA OIL & GAS INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY PERIOD FROM INCEPTION, JANUARY 9, 2001, TO SEPTEMBER 30, 2007 (Stated in U.S. Dollars) Unaudited DEFICIT COMMON STOCK ACCUMULATED NUMBER SHARE SHARE DURING THE OF COMMON PAR ADDITIONAL SUBSCRIPTIONS SUBSCRIPTIONS DEVELOPMENT SHARES VALUE VALUE PAID-IN CAPITAL RECEIVED RECEIVED STAGE TOTAL Shares issued for cash at $0.00018 13,750,000 $ 13,750 $ (11,250 ) $ - $ - $ - $ 2,500 Shares issued for cash at $0.0036 27,500,000 27,500 72,500 - - - 100,000 Shares issued for cash at $0.045 46,750 47 2,078 - - - 2,125 Net (Loss) for the period ended - (184,407 ) (184,407 ) Balance, December 31, 2001 41,296,750 41,297 63,328 - - (184,407 ) (79,782 ) Net Loss for the year - (62,760 ) (62,760 ) Balance, December 31, 2002 41,296,750 41,297 63,328 - - (247,167 ) (142,542 ) Net (Loss) for the year - (24,423 ) (24,423 ) Balance, December 31, 2003 41,296,750 41,297 63,328 - - (271,590 ) (166,965 ) Share subscriptions received - - - 160,000 - - 160,000 Net (Loss) for the year - (31,574 ) (31,574 ) Balance, December 31, 2004 41,296,750 41,297 63,328 160,000 - (303,164 ) (38,539 ) Units issued for cash at $1.00, net of share issuance cost 2,483,985 2,484 2,481,241 (160,000 ) - - 2,323,725 Options exercised for cash at $0.8 245,000 245 195,755 - (16,000 ) - 180,000 Stock-based compensation - - 370,267 - - - 370,267 Net (Loss) for the year - (570,050 ) (570,050 ) Balance, December 31, 2005 44,025,735 44,026 3,110,591 - (16,000 ) (873,214 ) 2,265,403 Subscriptions receivable - 16,000 - 16,000 Options exercised for cash at $0.8 305,000 305 243,695 - - - 244,000 Options exercised for cash at $1.00 12,500 13 12,488 - - - 12,501 Shares issued for cash at $2.75, net of finders fee 727,271 727 1,849,268 - - - 1,849,995 Stock-based compensation - - 195,719 - - - 195,719 Net (loss) for the year - (275,398 ) (275,398 ) Balance, December 31, 2006 45,070,506 45,071 5,411,761 - - (1,148,612 ) 4,308,220 Options exercised for cash at $0.75 60,000 60 44,940 - - - 45,000 Shares issued to President & CEO as part of his compensation package at $0.92 500,000 $ 500 $ 459,500 $ - $ - $ - $ 460,000 Shares issued to Investor Relations Services, Inc. as part of the agreement 60,000 $ 60 $ 40,740 $ - $ - $ - $ 40,800 Shares issued in consideration for services rendered as CFO and for cancelling options previously granted 250,000 $ 250 $ 44,593 $ - $ - $ - $ 44,843 Stock-based compensation - - 134,754 - - - 134,754 Net (loss) for the period - (1,144,018 ) (1,144,018 ) Balance, September 30, 2007 45,940,506 $ 45,941 $ 6,136,288 $ - $ - $ (2,292,630 ) $ 3,889,599 The accompanying notes are an integral part of these consolidated financial statements F - 4 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 1. BASIS OF PRESENTATION The unaudited consolidated financial statements as of September 30, 2007 included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all adjustment (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.It is suggested that these consolidated financial statements be read in conjunction with the December 31, 2006 audited financial statements and notes thereto. The results of the operations for the nine months ended September 30, 2007 are not indicative of the results that may be expected for the year. 2. OPERATIONS a) Organization Delta Oil & Gas, Inc. (“the Company”) was incorporated as a Colorado corporation on January 9, 2001. The Company is a development stage, independent natural gas and oil company engaged in the exploration, development and acquisition of natural gas and oil properties in the United States and Canada.The Company’s entry into the natural gas and oil business began on February 8, 2001. During the year ended December 31, 2004, the Company completed a forward stock split on the basis of 5 ½ common shares for every one previously held common share, common shares outstanding have been adjusted retroactively. b) Development Stage Activities The Company is a development stage enterprise engaged in the exploration for and production of natural gas and oil in the United States and Canada. F - 5 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 2.OPERATIONS (Continued) The Company is subject to several categories of risk associated with its development stage activities.Natural gas and oil exploration and production is a speculative business, and involves a high degree of risk.Among the factors that have a direct bearing on the Company’s prospects are uncertainties inherent estimating natural gas and oil reserves, future hydrocarbon production, and cash flows, particularly with respect to wells that have not been fully tested and with wells having limited production histories; access to additional capital; changes in the price of natural gas and oil; availability and cost of services and equipment; and the presence of competitors with greater financial resources and capacity. c) Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying consolidated financial statements, the Company has incurred a net loss of $2,292,630 since inception.To achieve profitable operations, the Company requires additional capital for obtaining producing oil and gas properties through either the purchase of producing wells or successful exploration activity.Management believes that sufficient funding will be available to meet its business objectives including anticipated cash needs for working capital and is currently evaluating several financing options.However, there can be no assurance that the Company will be able to obtain sufficient funds to continue the development of and, if successful, to commence the sale of its products under development.As a result of the foregoing, there exists substantial doubt the Company’s ability to continue as a going concern.These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 3. SIGNIFICANT ACCOUNTING POLICIES a) Basis of Consolidation The consolidated financial statements include the financial statements of the Company and its wholly-owned subsidiary, Delta Oil & Gas (Canada) Inc.All significant inter-company balances and transactions have been eliminated. F - 6 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Continued) b) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates.Significant estimates with regard to these financial statements include the estimate of proved natural gas and oil reserve quantities and the related present value of estimated future net cash flows there from. c) Natural Gas and Oil Properties The Company accounts for its oil and gas producing activities using the full cost method of accounting as prescribed by the United States Securities and Exchange Commission (“SEC”).Accordingly, all costs associated with the acquisition of properties and exploration with the intent of finding proved oil and gas reserves contribute to the discovery of proved reserves, including the costs of abandoned properties, dry holes, geophysical costs, and annual lease rentals are capitalized.All general corporate costs are expensed as incurred.In general, sales or other dispositions of oil and gas properties are accounted for as adjustments to capitalized costs, with no gain or loss recorded.Amortization of evaluated oil and gas properties is computed on the units of production method based on all proved reserves on a country-by-country basis.Unevaluated oil and gas properties are assessed at least annually for impairment either individually or on an aggregate basis.The net capitalized costs of evaluated oil and gas properties (full cost ceiling limitation) are not to exceed their related estimated future net revenues from proved reserves discounted at 10%, and the lower of cost or estimated fair value of unproved properties, net of tax considerations.These properties are included in the amortization pool immediately upon the determination that the well is dry. Unproved properties consist of lease acquisition costs and costs on wells currently being drilled on the properties.The recorded costs of the investment in unproved properties are not amortized until proved reserves associated with the projects can be determined or until they are impaired. F - 7 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 3. SIGNIFICANT ACCOUNTING POLICIES (Continued) d) Asset Retirement Obligations The Company has adopted Statement of Financial Accounting Standards No. 143 (“SFAS 143”), “Accounting for Asset Retirement Obligations”, which requires that asset retirement obligations (“ARO”) associated with the retirement of a tangible long-lived asset, including natural gas and oil properties, be recognized as liabilities in the period in which it is incurred and becomes determinable, with an offsetting increase in the carrying amount of the associated assets. The cost of tangible long-lived assets, including the initially recognized ARO, is depleted, such that the cost of the ARO is recognized over the useful life of the assets. The ARO is recorded at fair value, and accretion expense is recognized over time as the discounted cash flows are accreted to the expected settlement value. The fair value of the ARO is measured using expected future cash flow, discounted at the Company’s credit-adjusted risk-free interest rate. e) Joint Ventures All exploration and production activities are conducted jointly with others and, accordingly, the accounts reflect only the Company’s proportionate interest in such activities. f) Revenue Recognition Revenue from sales of crude oil, natural gas and refined petroleum products are recorded when deliveries have occurred and legal ownership of the commodity transfers to the customers.Title transfers for crude oil, natural gas and bulk refined products generally occur at pipeline custody points or when a tanker lifting has occurred.Revenues from the production of oil and natural gas properties in which the Company shares an undivided interest with other producers are recognized based on the actual volumes sold by the Company during the period.Gas imbalances occur when the Company’s actual sales differ from its entitlement under existing working interests.The Company records a liability for gas imbalances when it has sold more than its working interest of gas production and the estimated remaining reserves make it doubtful that the partners can recoup their share of production from the field. At September 30, 2007 and 2006, the Company had no overproduced imbalances. F - 8 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Continued) g) Cash and Cash Equivalent Cash consists of cash on deposit with high quality major financial institutions, and to date the Company has not experienced losses on any of its balances.The carrying amounts approximated fair market value due to the liquidity of these deposits.For purposes of the balance sheet and statements of cash flows, the Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents.At September 30, 2007 and 2006, the Company had no cash equivalents. h) Environmental Protection and Reclamation Costs The operations of the Company have been, and may be in the future be affected from time to time in varying degrees by changes in environmental regulations, including those for future removal and site restorations costs.Both the likelihood of new regulations and their overall effect upon the Company may vary from region to region and are not predictable. The Company’s policy is to meet or, if possible, surpass standards set by relevant legislation, by application of technically proven and economically feasible measures.Environmental expenditures that relate to ongoing environmental and reclamation programs will be charged against statements of operations as incurred or capitalized and amortized depending upon their future economic benefits.The Company does not currently anticipate any material capital expenditures for environmental control facilities because all property holdings are at early stages of exploration.Therefore, estimated future removal and site restoration costs are presently considered minimal. i) Foreign Currency Translation United States funds are considered the Company’s functional currency.Transaction amounts denominated in foreign currencies are translated into their United States dollar equivalents at exchange rates prevailing at the transaction date.Monetary assets and liabilities are adjusted at each balance sheet date to reflect exchange rates prevailing at that date, and non-monetary assets and liabilities are translated at the historical rate of exchange.Gains and losses arising from restatement of foreign currency monetary assets and liabilities at each year-end are included in statements of operations. F - 9 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 3. SIGNIFICANT ACCOUNTING POLICIES (Continued) j) Other Equipment Computer equipment is stated at cost.Provision for depreciation on computer equipment is calculated using the straight-line method over the estimated useful life of three years. k) Impairment of Long-Lived Assets In the event that facts and circumstances indicate that the costs of long-lived assets, other than oil and gas properties, may be impaired, and evaluation of recoverability would be performed.If an evaluation is required, the estimated future undiscounted cash flows associated with the asset would be compared to the asset’s carrying amount to determine if a write-down to market value or discounted cash flow value is required.Impairment of oil and gas properties is evaluated subject to the full cost ceiling as described under Natural Oil and Gas Properties. l) Loss Per Share In February 1997, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 128, “Earnings Per Share” (“SFAS 128”).Under SFAS 128, basic and diluted earnings per share are to be presented.Basic earnings per share is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding in the period.Diluted earnings per share takes into consideration common shares outstanding (computed under basic earnings per share) and potentially dilutive common shares. m) Income Taxes The Company follows the liability method of accounting for income taxes under which deferred tax assets and liabilities are recognized for the future tax consequences of (i) temporary differences between the tax bases of assets and liabilities, and their reported amounts in the financial statements, and (ii) operating loss and tax credit carryforwards for tax purposes.Deferred tax assets are reduced by a valuation allowance when, based upon management’s estimates, it is more likely than not that a portion of the deferred tax assets will not be realized in a future period. F - 10 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Continued) n) Financial Instruments The Company’s financial instruments consist of cash and cash equivalent, accounts receivable, accounts payable and accrued liabilities. It is management’s opinion that the Company is not exposed to significant interest or credit risks arising from these financial instruments.The fair value of these financial instruments is approximate their carrying values. o) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at September 30, 2007 and 2006, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. p)Stock-Based Compensation The Company accounts for employee stock-based compensation using the intrinsic value method prescribed in Accounting Principles Board Opinion No. 25 – “Accounting for Stock Issued to Employees”, and related interpretations.Accordingly, compensation cost for stock options is measured as the excess, if any, of the fair value of the Company’s common stock at the date of the grant over the amount an employee must pay to acquire the common stock.Non-employee stock-based compensation is accounted for using the fair value method in accordance with SFAS No. 123 – “Accounting for Stock-Based Compensation”. 4.NATURAL GAS AND OIL PROPERTIES a)Proved Properties Properties December 31, 2006 Addition Depletion for the Period Write down in carrying Value September 30, 2007 USA properties $ 454,480 $ 643,106 $ (394,232 ) $ (39,337 ) $ 664,017 Canada properties 358,237 37,571 (166,567 ) (1,252 ) 227,989 Total $ 812,717 $ 680,677 $ (560,799 ) $ (40,589 ) $ 892,006 F - 11 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) a) Proved Properties -Descriptions i.Liberty Valance, California, USA In February 2001, the Company acquired and 8.9% working interest in a gas well located in California at a cost of $90,000.The well commenced production in February 2001 following a redrill. On January 1, 2007, the Company assigned all of its right, title and interest to Lario Oil & Gas.Lario Oil & Gas agreed to assume all costs and liability associated with the plugging and abandonment of the well. ii. Wordsworth Prospect, Saskatchewan, Canada On April 10, 2006, the Company entered into an agreement (the “Agreement”) with Petrex Energy Ltd., for a participation and Farmout agreement where the Company will participate for 15% gross working interest before payout (BPO) and 7.5% gross working interest after pay out (APO) in a proposed four well horizontal drilling program in the Wordsworth area in Southeast Saskatchewan, Canada.As at December 31, 2006, the Company had advanced $210,606 as its share of the costs in this Agreement.Currently there is one producing well on this prospect. iii. Owl Creek Prospect, Oklahoma, USA In June 2006, the Company entered into an agreement to accept the assignment of an undivided 20% working interest in a potential oil well known as the Powell#2 and an option to purchase a 20% interest in all future wells drilled on the land surrounding Powell#2.In addition the Company has an option to participate in any lands of mutual interest that may be acquired in the future by the Owl Creek participating partners.The Company paid $22,911 in this period for capital expenditures.As of September 30, 2007, the cost to the Company for this assignment was $391,898. In July 2006, the Company also elected to participate in Isbill #1-36, it was abandoned during the year.The associated costs of $80,738 were moved to the cost pool for proved properties for depletion. In January 2007, the Company elected to participate in Isbill #2-36 well.The Company paid $187,559 for its 20% of working interest.Isbill #2-36 started production from April 2007. F - 12 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 4.NATURAL GAS AND OIL PROPERTIES (Continued) iii. Owl Creek Prospect, Oklahoma, USA (Continued) In April 2007, the Company entered into the 2006-3 Drilling Program for a buy-in cost of $113,700 which will provide 12.5% Before Casing Point (“BCP”) working interest and After Casing Point (“ACP”) working interest of 10%.In September 2007, Wolf#1-7 was abandon. The associated costs of $244,989 were moved to the proved properties cost pool for depletion. iv.Todd Creek, Alberta, Canada In January 2005, the Company acquired a 20% working interest in 13.75 sections (8,800 acres) of land in Todd Creek, Alberta, Canada, at a cost of $597,263.One of the well 13-28-9-2W5M has production since October 2006. v. Palmetto Point Prospect, Mississippi, USA On February 21, 2006, the Company entered into an agreement (the “Agreement”) with 0743608 B.C. Ltd., (“Assignor”) a British Columbia, Canada based oil and gas exploration company, in order to accept an assignment of the Assignor’s ten percent (10%) gross working and revenue interest in a ten-well drilling program (the “Drilling Program”) to be undertaken by Griffin & Griffin Exploration L.L.C., (“Griffin”) a Mississippi based exploration company.Under the terms of the Agreement, the Company paid the Assignor $425,000 as payment for the assignment of the Assignor’s 10% gross working and revenue interest in the Drilling Program.The Company also entered into a joint Operating Agreement directly with Griffin on February 24, 2006. On August 4, 2006, the Company elected to participate in an additional two well program in Mississippi owned by Griffin & Griffin Exploration and paid $70,000. The Drilling Program on the acquired property interests was initiated by Griffin in May 2006 and was substantially completed by Griffin by December 31, 2006.The prospect area owned or controlled by Griffin on which the ten wells were drilled, is comprised of approximately 1,273 acres in Palmetto Point, Mississippi. As of September 30, 2007, seven wells were found to be proved wells, and two wells were written off. F - 13 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 4.NATURAL GAS AND OIL PROPERTIES (Continued) vi. Mississippi II, USA In August 2006,the Company entered into a joint venture agreement with Griffin & Griffin Exploration, LLC. to acquire an interest in a drilling program comprised of up to 50 natural gas and/or oil wells. The area in which the proposed wells are to be drilled is comprised of approximately 300,000 gross acres of land located between Southwest Mississippi and North East Louisiana. Thewells are targeting the Frio and Wilcox Geological formations.The Company has agreed to pay 10% of all prospect fees, mineral leases, surface leases and drilling and completion costs to earn a net 8% share of all production zones to the base of the Frio formation and 7.5% of all production to the base of the Wilcox formation.In January 2007, the well CMR USA 39-14 was found to be proved.The cost of $35,126 was added to the proved properties cost pool.Dixon#1 was abandoned in January 2007, the associated costs of $40,605 were moved to the proved properties cost pool for depletion.Also, Randall#1 was abandon in June 2007, the associated costs of $26,918 were moved to the proved properties cost pool. b) Unproved Properties Properties December 31, 2006 Addition Cost added to capitalized cost September 30, 2007 USA properties $ 497,500 $ 677,004 $ (375,208 ) $ 799,296 Canada properties 1,318,507 225,621 - 1,544,128 Total $ 1,816,007 $ 902,625 $ (375,208 ) $ 2,343,424 b) Unproved properties – Description i. Todd Creek, Alberta, Canada In January 2005, the Company acquired a 20% working interest in 13.75 sections (8,800 acres) of land in Todd Creek, Alberta, Canada, at a cost of $597,263.The Company paid $314,959 (CDN$352,376) on October 27, 2006 for well 13-33-8-2W5M.It was abandoned and the cost was moved to the proved properties cost pool for depletion.As at September 30, 2007, a cash call of $258,139 has been paid as share of costs for a proposed drilling program. ii. Hillspring, Alberta, Canada In January 2005, the Company acquired a 10% working interest in 1 section (64 acres) of land in Hillspring, Alberta, Canada, at a cost of $414,766. F - 14 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 4. NATURAL GAS AND OIL PROPERTIES (Continued) iii. Cache Slough Prospect, California, USA In May 2005, the Company entered into a participation agreement with Production Specialties Company (“PSC”) where the PSC has been granted the right to earn a 68% working interest in a test well and the Company was granted the right to earn 12.50% working interest in certain lands located in Solano County, California, by paying 18.75% of the test well operations.During the year a cash call of $438,841 has been paid as share of costs for a proposed drilling program. Following these payments, the Company was responsible for 12.5% of all additional expenditures for drilling and production on the property and be entitled to receive 8.5% of all revenue generate by the property, which is 12.5% of this California company’s 68% interest. On November 16, 2006, the Company assigned all of its interest in exchange for a cash amount of $1,500,000. iv. Strachan Prospect, Alberta, Canada In September 2005, the Company entered into a participation and farmout agreement with Odin Capital Inc. (“Odin”) where the Company participated for 4% share of the costs of drilling a test well in certain lands located in the Leduc formation, Alberta, Canada.In exchange for the participation costs, the Company earned interests in certain petroleum and natural gas wells ranging from 1.289% to 4.0%.As at September 30, 2007, the Company has advanced $388,662 as its share of the costs in the Leduc formation property. v. Palmetto Point Prospect, Mississippi, USA On February 21, 2006, the Company entered into an agreement (the “Agreement”) with 0743608 B.C. Ltd., (“Assignor”) a British Columbia based oil and gas exploration company, in order to accept an assignment of the Assignor’s ten percent (10%) gross working and revenue interest in a ten-well drilling program (the “Drilling Program”) to be undertaken by Griffin & Griffin Exploration L.L.C., (“Griffin”) a Mississippi based exploration company.Under the terms of the Agreement, the Company paid the Assignor $425,000 as payment for the assignment of the Assignor’s 10% gross working and revenue interest in the Drilling Program.The Company also entered into a joint Operating Agreement directly with Griffin on February 24, 2006. F - 15 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 4. NATURAL GAS AND OIL PROPERTIES (Continued) Unproved Properties – Description (Continued) v. Palmetto Point Prospect, Mississippi, USA The Drilling Program on the acquired property interests was initiated by Griffin in May 2006 and was substantially completed by Griffin by December 31, 2006.The prospect area owned or controlled by Griffin on which the ten wells were drilled, is comprised of approximately 1,273 acres in Palmetto Point, Mississippi. On August 4, 2006, the Company elected to participate in additional two wells program in Mississippi owned by Griffin & Griffin Exploration and paid $70,000. As of September 30, 2007, seven wells were found to be proved wells, and two wells were written off. vi. Mississippi II, USA In August, 2006,the Company entered into a joint venture agreement with Griffin & Griffin Exploration, LLC. to acquire an interest in a drilling program comprised of up to 50 natural gas and/or oil wells. The area in which the proposed are being drilled is comprised of approximately 300,000 gross acres of land located between Southwest Mississippi and North East Louisiana. The proposed wells are targeting the Frio and Wilcox Geological formations.The Company has agreed to pay 10% of all prospect fees, mineral leases, surface leases and drilling and completion costs to earn a net 8% share of all production zones to the base of the Frio formation and 7.5% of all production to the base of the Wilcox formation.In January 2007, the well CMR USA 39-14 was found to be proved.The associated cost of $35,126 was added to the proved properties cost pool.Also, Dixon#1 was abandoned in January 2007, the associated costs of $40,605 were moved to the proved properties cost pool for depletion.Randall#1 was abandon in June 2007, the associated costs of $26,918 were moved to the proved properties cost pool.Finally two further wells, TEC#1 and Buffalo River are awaiting testing. F - 16 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007(Stated in U.S. Dollars) 4.NATURAL GAS AND OIL PROPERTIES (Continued) Unproved Properties (Continued) vii. Owl Creek Prospect, Oklahoma, USA In June 2006, the Company entered into an agreement to accept the assignment of an undivided 20% working interest in a potential oil well known as the Powell#2 and an option to purchase a 20% interest in all future wells drilled on the land surrounding Powell#2.In addition the Company has an option to participate in any lands of mutual interest that may be acquired in the future by the Owl creek participating partners. In April 2007, the Company entered into the 2006-3 Drilling Program for a buy-in cost of $113,700 which will provide 12.5% Before Casing Point (“BCP”) working interest and After Casing Point (“ACP”) working interest of 10%. In September 2007, the Company entered into the 2007-1 Drilling Program for a buy-in cost of $77,100 which will provide 25% Before Casing Point (“BCP”) working interest and 20% After Casing Point (“ACP”) working interest. 5. NATURAL GAS AND OIL EXPLORATION RISK a) Exploration Risk The Company’s future financial condition and results of operations will depend upon prices received for its natural gas and oil production and the cost of finding acquiring, developing and producing reserves.Substantially all of its production is sold under various terms and arrangements at prevailing market prices.Prices for natural gas and oil are subject to fluctuations in response to changes in supply, market uncertainty and a variety of other factors beyond its control.Other factors that have a direct bearing on the Company’s prospects are uncertainties inherent in estimating natural gas and oil reserves and future hydrocarbon production and cash flows, particularly with respect to wells that have not been fully tested and with wells having limited production histories; access to additional capital; changes in the price of natural gas and oil; availability and cost of services and equipment; and the presence of competitors with greater financial resources and capacity. F - 17 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 5. NATURAL GAS AND OIL EXPLORATION RISK (Continued) b)Distribution Risk The Company is dependent on the operator to market any oil production from its wells and any subsequent production which may be received from other wells which may be successfully drilled on the Prospect.It relies on the operator’s ability and expertise in the industry to successfully market the same.Prices at which the operator sells gas/oil both in intrastate and interstate commerce, will be subject to the availability of pipe lines, demand and other factors beyond the control of the operator.The Company and the operator believe any oil produced can be readily sold to a number of buyers. c) Credit Risk A substantial portion of the Corporation’s accounts receivable is with joint venture partners in the oil and gas industry and is subject to normal industry credit risks. d) Foreign Operations Risk The Company is exposed to foreign currency fluctuations, political risks, price controls and varying forms of fiscal regimes or changes thereto which may impair its ability to conduct profitable operations as it operates internationally and holds foreign denominated cash and other assets. 6.ASSET RETIREMENT OBLIGATIONS The Company determined that the net effect of the ARO calculation to the Company’s income statement for the year ended December 31, 2006 is $40,635, (2005: $0). The ARO is calculated using the 5% value of proved properties as at December 31, 2006.The Company has not increased its ARO during this period, since the amount accrued to date is sufficient. F - 18 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 7.SHARE CAPITAL i. Common Stock On January 11, 2006, the Company issued 75,000 common shares for exercise of stock options at $0.80 per share. On January 24, 2006, the Company issued 230,000 common shares for exercise of stock options at $0.80 per share. On January 25, 2006, the Company issued 12,500 common shares for exercise of stock options at $1.00 per share. On April 25, 2006, the Company issued 727,271 common shares pursuant to a private placement at $2.75 per share. On January 23, 2007, the Company issued 60,000 common shares for exercise of stock options at $0.75 per share. On March 1, 2007, the Company issued 500,000 common shares to its President & CEO as part of his compensation package.The price of the share as of March 1, 2007 was $0.92. On May 1, 2007, the Company issued 60,000 common shares to Investor Relations Services, Inc. as part of the investor relation services and consulting agreement.The price of the share as of May 1, 2007 was $0.68. On July 8, 2007, the Company issued 250,000 common shares to its Chief Financial Officer as part of his services rendered and the cancellation of stock options.The price of the share was $0.55.It was the average of the share price of July 6 and July 9, 2007. Preferred Stock The Company did not issue any preferred stock during the quarter ended September 30, 2007 (December 31, 2006 - $Nil). ii. Stock Options Compensation expense related to stock options granted is recorded at their fair value as calculated by the Black-Scholes option pricing model.Compensation expense of $134,754 was recorded during the nine months ended September 30, 2007 (December 31, 2006 – $195,719) related to options granted during the year ended December 31, 2006 and vested during the nine months ended September 30, 2007, as well as options granted and vested during the period ended September 30, 2007.The changes in stock options are as follows: F - 19 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 7.SHARE CAPITAL (Continued) NUMBER WEIGHTED AVERAGE EXERCISE PRICE Balance outstanding, December 31, 2006 Granted Cancelled Exercised Balance outstanding, September 30, 2007 300,000300,000 (300,000)( 60,000) $0.950.75 (0.75) (0.75) 240,000 $0.75 The weighted average assumptions used in calculating the fair value of stock options granted and vested during the nine month period ended September 30, 2007 and September 30, 2006, using the Black-Scholes option pricing model are as follows: September 30, 2007 September 30, 2006 Rick-free interest rate 3.77% 3.77% Expected life of the option 3 years 1 year Expected volatility 146.36% 288.99% Expected dividend yield - - The following table summarized information about the stock options outstanding at September 30, 2007: OPTIONS OUTSTANDINGOPTIONS EXERCISABLE EXERCISE PRICE NUMBER OFSHARES REMAININGCONTRACTUALLIFE (YEARS) NUMBER OFSHARES $ 0.75 240,000 1.47 240,000 iii.Common Stock Share Purchase Warrants As at September 30, 2007, share purchase warrants outstanding for the purchase of common shares as follows: WARRANTS OUTSTANDING EXERCISEPRICE NUMBER OF SHARES EXPIRY DATE $ 1.50 $ 3.00 2,483,985 727,271 February 1, 2010 April 30, 2009 F - 20 Table of Contents DELTA OIL & GAS, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Stated in U.S. Dollars) 8. RELATED PARTIES During the period ended September 30, 2007, the Company paid $ nil (September 30, 2006 - $27,494) for management fees and $81,596 for consulting fees (September 30, 2006 - $nil) to directors of the Company.Amounts paid to related parties are based on exchange amounts agreed upon by those related parties. On March 1, 2007, the Company issued to Douglas Bolen 500,000 shares of our common stock in consideration for services rendered pursuant to the consulting agreement with Last Mountain Management, Inc. (“LMM”).Douglas Bolen, our Chief Executive Officer, is the sole shareholder, officer, and director of LMM. The price of the share as of March 1, 2007 was $0.92.Total cost of $460,000 was included in the general and administration expense.On July 8, 2007, the Company issued to Kulwant Sandher 250,000 shares of our common stock in consideration for services rendered as Chief Financial Officer as well as in consideration for cancelling options previously granted.The price of the share as of July 8, 2007 was $0.55.The cost of $44,843 is the total cost of $137,500 net of $92,657, which was recorded in the compensation expense for options granted, was included in the general and administration expense.These shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. 9. COMMITMENT AND CONTRACTUAL OBLIGATIONS A lease agreement for the Vancouver, Canada office commenced June 1, 2007 and will terminate on May 31, 2008.The lease agreement provides a fixed rental fee of $1,365 per month plus additional charges for services supplied by the landlord or incurred on behalf of the client in the previous month. On March 1, 2005, the Company also rented an office in Calgary, Canada on a month to month basis for $243 per month. 10. SUBSEQUENT EVENT On October 10, 2007, the Company elected to participate in the drilling of Powell#3-25.The share of the estimated Dry Hole Costs was $112,319. F - 21 Table of Contents Item 2.Management’s Discussion and Analysis Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934.These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions.We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition,and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise.Further information concerning ourbusiness, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview We were incorporated under the laws of the State of Colorado on January 9, 2001 under the name Delta Oil & Gas, Inc. We are engaged in the exploration, development, acquisition and operation of oil and gas properties. Because oil and gas exploration and development requires significant capital and our assets and resources are limited, we participate in the oil and gas industry through the purchase of small interests in either producing wells or oil and gas exploration and development projects. Business of Issuer We are an exploration company focused on developing North American oil and natural gas reserves. Our current focus is on the exploration of our land portfolio comprised of working interests in highly prospective acreage in Palmetto Point, Mississippi; Southern Saskatchewan, Canada; the Southern Alberta Foothills area in Canada; and Garvin and McClain counties in Oklahoma. 4 Table of Contents Liberty Valance Well On February 7, 2001, we acquired an 8.9% working interest in a production gas well called the Liberty Valance RD1 Gas Unit (“Liberty Valance” or the “well”). The well was located in the Rancho Capay Gas Field in Glenn County, California. We acquired this well for $90,000. Based upon a reserve report, reserves in the Liberty Valance Well were estimated at 1,032 (MCF) on December 31, 2006 translating in an estimate of $123 for the standardized measure of discounted cash flows remaining from reserves as of December 31, 2006. The operator of the well markets each non−operator's share of gas production from the well and deducts all royalty burdens and operating expenses prior to the distribution of revenues. The Liberty Valance well generated revenue of $2,870 during the year ended December 31, 2006. On January 1, 2007, we sold our remaining interest in the Liberty Valance Well for forgiveness of abandonment costs associated with the well. Todd Creek Prospect and Hillspring Prospect On November 26, 2004, through our wholly-owned Canadian subsidiary, Delta Oil
